Citation Nr: 1014971	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for 
adjustment disorder with bipolar disorder. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to May 
2000.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that increased the evaluation 
for the Veteran's psychiatric disability from 10 to 30 
percent.  

The appeal is REMANED to the RO via the Appeals Management 
Center in Washington DC.  The Veteran will be advised if 
further action is required on his part.


REMAND

The Veteran's most recent VA examination was in February 
2007.  The examiner did not have access to subsequently 
received records of private hospitalization.  In December 
2007, the Veteran submitted an application for TDIU in which 
he reported that he had been fired from his employment in 
December 2007.  He related that the firing had been due to 
hospitalization, apparently for treatment of the service 
connected psychiatric disability.
The Veteran's reports of additional hospitalization and loss 
of employment since the last examination, suggest that the 
disability has worsened.  A veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The Veteran did not report the location of his December 2007 
hospitalization.  VA has a duty to obtain only records that 
are adequately identified.  38 U.S.C.A. § 5103A(b) (West 
2002).  VA, however, has adopted a regulation requiring that 
when it becomes aware of private treatment records it will 
specifically notify the claimant of the records and provide a 
release to obtain the records.  If the claimant does not 
provide the release, VA has undertaken to request that the 
claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).  
Most of the Veteran's previous psychiatric treatment has 
taken place at private facilities.  Since becoming aware of 
the reported hospitalization, it does not appear that VA has 
followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

The Veteran's TDIU claim is an element of his claim for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The agency of original jurisdiction has not yet adjudicated 
the TDIU claim.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Ask the Veteran to provide 
information and any necessary releases to 
obtain records of all psychiatric 
treatment since January 2007.  Tell the 
Veteran that if he does not provide the 
necessary releases, he should submit 
records of the treatment himself.

2.  Take the necessary steps to obtain 
records of the treatment adequately 
identified by the Veteran and for which 
necessary authorization has been provided.

3.  Afford the Veteran a VA psychiatric 
examination to determine the current 
severity of the service connected 
psychiatric disability.  The claims folder 
should be reviewed, and such review should 
be acknowledged in the examination report 
or addendum.

The examination report should conform to 
the C&P worksheet for mental disorder 
exams included in the Compensation and 
Pension physician's guide, and include a 
global assessment of function score.  See 
http://vaww4.va.gov/cpep/cguide/ch13/ch13_
wi01.htm. The examiner should provide a 
specific opinion as to whether the 
psychiatric disability would prevent the 
Veteran from obtaining and maintaining 
employment for which he would otherwise be 
qualified, and provide a rationale for 
this opinion.

4.  Adjudicate the Veteran's TDIU claim. 

5.  If the benefit sought on appeal is 
not fully granted, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




